



Exhibit 10.25


UNITED STATES OF AMERICA
CONSUMER FINANCIAL PROTECTION BUREAU


ADMINISTRATIVE PROCEEDING
File No. 2017-CFPB-0002


 
 
In the Matter of:
     CONSENT ORDER
 
 
TransUnion Interactive, Inc., Trans Union, LLC, and TransUnion
 
 
 



The Consumer Financial Protection Bureau (Bureau) has reviewed the marketing
practices of TransUnion Interactive, Inc. (TUI), Trans Union, LLC (TULLC), and
TransUnion (TU) (collectively Respondents, as defined below) and has identified
the following law violations: (1) Respondents deceptively market credit scores
to consumers by falsely representing, in violation of the Consumer Financial
Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531, 5536, that the scores they
market and sell to consumers are the same scores lenders typically use to
determine creditworthiness; and (2) Respondents deceptively market credit scores
and credit-related products to consumers by falsely representing, in violation
of the CFPA, that the scores and products are “free” or “$1”, when, in reality,
when a consumer signs up for a “free” or “$1” trial, she is automatically
enrolled in a subscription program for which she is charged a recurring monthly
fee unless she cancels. Under Sections 1053 and 1055 of the Consumer Financial
Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5563, 5565, the Bureau issues this
Consent Order (Consent Order).






                        1                                

--------------------------------------------------------------------------------





I
Jurisdiction


1.
The Bureau has jurisdiction over this matter under sections 1053 and 1055 of the
CFPA, 12 U.S.C. §§ 5563 and 5565.

II
Stipulation


2.
Respondents have executed a “Stipulation and Consent to the Issuance of a
Consent Order,” dated December 22, 2016 (Stipulation), which is incorporated by
reference and is accepted by the Bureau. By this Stipulation, Respondents have
consented to the issuance of this Consent Order by the Bureau under sections
1053 and 1055 of the CFPA, 12 U.S.C. §§ 5563 and 5565, without admitting or
denying the findings of fact or conclusions of law, except that Respondents
admit the facts necessary to establish the Bureau’s jurisdiction over
Respondents and the subject matter of this action.



III
Definitions


3.
The following definitions apply to this Consent Order:

a.
“Affected Consumers” are the approximately 700,000 consumers identified by the
Bureau and Respondents who were enrolled in the TUCM Product through a Negative
Option offer during the Relevant Period, and then cancelled their subscriptions
within two billing cycles of enrollment without receiving a refund of fees paid.

b.
“Board” means TU’s duly-elected and acting Board of Directors.

c.
“Clearly and prominently” means “clearly and conspicuously” such that the
required disclosure is difficult to miss (i.e., easily noticeable) and easily
understandable by ordinary consumers, including in all the following ways:

i.
In textual communications (e.g., printed publications or words displayed on the
screen of an electronic device for which the communication was designed), the
disclosure must be of a type



                        2                                

--------------------------------------------------------------------------------





size and location sufficiently noticeable for an ordinary consumer to read and
comprehend, in print that contrasts with the background on which it appears;
ii.
In communications disseminated orally or through audible means (e.g., radio or
streaming audio), the disclosure must be delivered in a volume, speed, and
cadence sufficient for an ordinary consumer to hear and comprehend it;

iii.
In communications disseminated through video means (e.g., television or
streaming video), the disclosure must be in writing in a form consistent with
subsection (i), and must appear on the screen for a duration sufficient for an
ordinary consumer to read and comprehend it;

iv.
In communications made through interactive media such as the internet, online
services, and software, the disclosure must be unavoidable and presented in a
form consistent with subsection (i); a disclosure is not Clear and Conspicuous
if a consumer must take any action, such as clicking on a hyperlink or hovering
over an icon, to see it;

v.
In communications that contain both audio and visual portions, the disclosure
must be presented simultaneously in both the audio and visual portions of the
communication;

vi.
In all instances, the disclosure must be presented before the consumer incurs
any financial obligation, and use diction and syntax that is understandable to a
reasonable consumer in each language in which the representation that requires
the disclosure appears; and

vii.
The disclosure must not be contradicted or mitigated by, or inconsistent with,
anything else in the communication with the consumer.

d.
“Consumer Reporting Agency” or “CRA” means a “consumer reporting agency,” as
that term is defined in section 603(f) of the FCRA, 15 U.S.C. § 1681a(f).

e.
“Consumer Reports” means a “consumer report,” as that term is defined in section
603(d) of the FCRA, 15 U.S.C. § 1681a(d).



                        3                                

--------------------------------------------------------------------------------





f.
“Credit-Related Products” means any product or service Respondents offer for
sale directly to consumers, including but not limited to the TUCM Product,
credit scores, credit reports, credit monitoring, or identity theft insurance or
protection.

g.
“Consumer Complaint” means any expression of dissatisfaction by a consumer
regarding Credit-Related Products.

h.
“Effective Date” means the date on which the Consent Order is issued.

i.
“Enforcement Director” means the Assistant Director of the Office of Enforcement
for the Consumer Financial Protection Bureau, or his/her delegate.

j.
“Negative Option” means a category of commercial transactions in which a seller
markets an offer for a trial period and the seller then interprets a customer’s
failure to take an affirmative action, either to reject an offer or cancel an
agreement, as assent or continuing assent to be charged for goods or services.

k.
“Assistant Deputy for Consumer Reporting” means the Assistant Deputy for
Consumer Reporting for the Office of Supervision for the Consumer Financial
Protection Bureau, or his/her delegate.

l.
“Related Consumer Action” means a private action by or on behalf of one or more
consumers or an enforcement action by another governmental agency brought
against Respondents based on substantially the same facts as described in
Section IV of this Consent Order.

m.
“Relevant Period” includes the period from July 21, 2011 until the Effective
Date.

n.
“Respondents” means TransUnion Interactive, Inc., TransUnion, LLC, TransUnion,
and their successors and assigns.

o.
“TransUnion Credit Monitoring Product” or “TUCM Product” means the TransUnion
Credit Monitoring bundled product that includes, among other things, a
VantageScore credit score, credit report, and monthly subscription-based credit
monitoring product, which was offered by TUI during the Relevant Period on a
“free” or “$1” trial basis.





                        4                                

--------------------------------------------------------------------------------







IV
Bureau Findings and Conclusions


The Bureau finds the following:
4.
TransUnion Interactive, Inc. (TUI), headquartered in Chicago, Illinois, is a
wholly-owned subsidiary of TransUnion, LLC (TULLC), a limited liability company
and Delaware corporation. TransUnion (TU) is a non-operating holding company
that is the ultimate parent company of TUI and TULLC.

5.
TUI, TULLC, and TU are each a “covered person” as that term is defined by the
CFPA, 12 U.S.C. § 5481(6).

6.
TULLC is a Consumer Reporting Agency and compiles and maintains financial,
consumer, and commercial data across the nation and worldwide.

7.
TULLC uses credit information it has collected in consumer credit files to
generate Consumer Reports. TULLC markets, sells, and provides Consumer Reports
to commercial users, such as lenders, insurance companies, and potential
employers.

8.
TUI generates, markets, and sells Credit-Related Products, such as credit
scores, credit reports, and credit monitoring, directly to consumers using
credit information from Consumer Reporting Agencies.

9.
During the Relevant Period, TUI has marketed and sold Credit-Related Products
-including the TUCM Product - to consumers in various combinations. Consumers
can purchase these products from TUI through a one-time transaction or through a
subscription where the consumer pays a monthly fee to have continuous access to
the product for as long as the consumer is enrolled in the subscription.

10.
During the Relevant Period, TUI has marketed and sold Credit-Related Products to
consumers through a variety of online channels. This includes banner and display
advertisements that appear on TU’s main website (TransUnion.com) and on popular
websites such as auto.com, bankrate.com, Google, and Amazon; direct emails to
certain consumers; and advertisements on TUI’s marketing affiliate websites.







                        5                                

--------------------------------------------------------------------------------





Findings and Conclusions as to Misrepresentations
Relating to Credit Scores


11.
Credit scores are, among other things, numerical summaries designed to predict
consumer payment behavior on a wide range of credit products. Many lenders and
other commercial users rely, in part, on consumers’ credit scores when deciding
whether to extend credit to a consumer.

12.
No single credit score or credit score model serves as the primary credit score
for the marketplace. Lenders use a variety of credit scores, which vary by score
provider, scoring model, and target industry.

13.
CRAs like TULLC, and other companies, apply various analytical scoring models to
the information in consumer credit files to produce the credit scores that
lenders and commercial users rely upon.

14.
Respondents generate a credit score based on a scoring model that is different
from the credit score models most often used by lenders. It is based on a model
from VantageScore Solutions, LLC, which has offered three versions of its score
since 2011. Respondents refer to this score as the TransUnion VantageScore.

15.
TULLC has marketed the TransUnion VantageScore to lenders and other commercial
users. The vast majority of credit decisions made by lenders, however, are not
based on VantageScore credit scores.

16.
In addition to selling credit scores to lenders and other commercial users, the
TransUnion VantageScore credit scores are marketed and sold to consumers as a
part of its TUCM Product bundle.

17.
Some of the online advertisements for the TUCM Product represent to consumers
that the VantageScore consumers are purchasing is the same score used by lenders
or other commercial users to determine creditworthiness. In reality, the credit
score model used by any individual lender or other commercial user is highly
unlikely to be the TransUnion VantageScore.

18.
For example, one such advertisement stated, “Make sure you know your Credit
Score when looking for a car. Lenders typically will check your credit before
buying and financing a car.” Another advertisement stated, “Make sure you know
your Credit Score when looking for an apartment. Landlords may check your
credit.”



                        6                                

--------------------------------------------------------------------------------





19.
These advertisements implicitly represent that the VantageScore credit score
that Respondents offer is the same score that “lenders” or “landlords” typically
use to determine creditworthiness.

20.
Consumers who click on these advertisements are directed to landing pages, which
usually contain additional claims, such as “With a good credit score, you may
pay less with lower interest rates on mortgages, auto loans and credit cards.”

21.
Consumers are then directed through a series of enrollment pages where they
enter personal information, including their credit card numbers, to obtain the
TUCM Product, which includes the VantageScore credit score bundled with a
subscription -based credit monitoring service and a credit report.

22.
There is no way for Respondents or a consumer to know which credit score model
or particular credit score a lender may rely upon when making a credit decision
related to that consumer.

23.
In many cases, there are significant and meaningful differences between the
VantageScore credit scores marketed and sold to consumers and the variety of
credit scores used by lenders.

24.
As a result, the scores marketed and sold to consumers often present an
inaccurate picture of how lenders, the vast majority of which use other scores
and data providers, assess consumer creditworthiness.

25.
In some instances, the advertisements contain disclosures, but they fail to
adequately disclose that the VantageScore credit scores they are selling to
consumers are not the scores lenders typically use.

26.
A significant number of the advertisements fail to include on the first web page
viewed by consumers any disclosures about the nature of the credit scores it
offers. Rather, the first time any disclosure appears is on the landing page,
which the consumer accesses by clicking on a link in the initial advertisement.

27.
The disclosure, however, is not clear and conspicuous or easy to understand.
Rather, the disclosure, which states “Lenders use many different credit scoring
models. The score you get from us may not be the one your lender uses[,]” is
typically buried at the bottom of the advertisement in fine print, far



                        7                                

--------------------------------------------------------------------------------





removed from the claims the disclosure was intended to modify; or depending on
the advertising channel through which the consumers accesses the TUCM Product,
does not appear until the first or second step of the order pages.
28.
Section 1036(a)(1)(B) of the CFPA prohibits “unfair, deceptive, or abusive” acts
or practices. 12 U.S.C. § 5536(a)(1)(B).

29.
As described in Paragraphs 4 through 27, in connection with the advertising,
marketing, promoting, offering for sale, or sale of the TUCM Product,
Respondents have represented, directly or indirectly, expressly or impliedly,
that the credit scores they market and sell to consumers are the same scores
typically used by lenders or other commercial users for credit decisions.

30.
In fact, the credit scores Respondents market and sell to consumers are not the
same scores typically used by lenders or other commercial users for credit
decisions.

31.
Thus, Respondents’ representations, as described in Paragraphs 4 through 27, are
false or misleading and constitute deceptive acts or practices in violation of
sections 1031(a) and 1036(a)(1)(B) of the CFPA, 12 U.S.C. §§ 5531(a),
5536(a)(1)(B).



Findings and Conclusions as to Misrepresentations Related to the
“Free” or “$1” TUCM Product


32.
During the Relevant Period the vast majority of the online advertisements also
misrepresented to consumers that they could have access to “free” credit scores
and “$1” credit reports.

33.
The advertisements routinely stated: “You’re Seconds Away From Your FREE Credit
Score”; “See your FREE credit score”; and “Free Credit Score and $1 Report.”

34.
In fact, these promotions included a Negative Option billing structure:
Consumers who signed up for the TUCM Product to obtain their “free” scores and
“free” or “$1” reports received a bundled product that included a seven-day free
trial of a credit monitoring service. After that seven-day period, consumers who
did not cancel their subscription were automatically enrolled in the monthly



                        8                                

--------------------------------------------------------------------------------





subscription-based credit monitoring service that usually cost $16.99 per month.
TUI charged each consumer this recurring membership fee automatically each month
until the consumer cancelled.
35.
TUI’s advertisements offering “free” or “$1” TUCM Products failed to adequately
disclose the Negative Option feature of the product.

36.
The disclosure in the advertisements was neither clear nor conspicuous. In
contrast to the bold, colorful headlines that touted the free scores and
products, the disclosure was often displayed in fine print, in low contrast, and
was generally placed in a less prominent location, such as the bottom of the
webpage, grouped with other disclosures.

37.
In some instances, consumers did not know they had been automatically enrolled
in a Negative Option subscription plan for the TUCM Product until they
discovered a charge - usually of $16.99 per month - on their bank or credit card
statement.

38.
Section 1036(a)(1)(B) of the CFPA prohibits “unfair, deceptive, or abusive” acts
or practices. 12 U.S.C. § 5536(a)(1)(B). As described in Paragraphs 32 through
37, in connection with the advertising, marketing, promotion, offering for sale,
or sale of the TUCM Product, Respondents have represented, directly or
indirectly, expressly or impliedly, that consumers could obtain their credit
score or credit report for free or for a $1 fee.

39.
In fact, many consumers do not receive their credit score or credit report for
free or for a $1 fee. Instead, Respondents’ offer, which is described in a
disclosure that is neither clear nor conspicuous, is a Negative Option whereby
consumers enroll in a subscription plan that involves a monthly fee unless they
cancel during the trial period. Therefore, Respondents engaged in deceptive acts
or practices in violation of sections 1031(a) and 1036(a)(1)(B) of the CFPA, 12
U.S.C. §§ 5531(a), 5536(a)(1)(B).



ORDER


V
Conduct Provisions
IT IS ORDERED, under sections 1053 and 1055 of the CFPA, that:


                        9                                

--------------------------------------------------------------------------------





40.
Respondents, their officers, agents, servants, employees, and attorneys who have
actual notice of this Consent Order, whether acting directly or indirectly, may
not violate sections 1031 and 1036 of the CFPA, 12 U.S.C. §§ 5531 and 5536 as
follows, and must take the following affirmative actions:

a.
Respondents, their officers, agents, servants, employees, and attorneys who have
actual notice of this Consent Order, whether acting directly or indirectly, in
connection with the advertising, marketing, promotion, offering for sale, sale,
or performance of Credit-Related Products, may not misrepresent, or assist
others in misrepresenting, expressly or impliedly:

i.
Any material fact about the cost or price of a Credit-Related Product, including
that the product or service is free, discounted, a gift, a sample, a trial, a
bonus, without cost or obligation, or words of similar import, denoting or
implying the absence of an obligation on the part of the consumer to
affirmatively act in order to avoid charges;

ii.
Any material fact about the timing or manner of any charge or bill, including
the frequency or recurrence of any charge or bill, the purpose for which a
consumer’s credit card or payment information will be used, the length of
subscription, if applicable, the date(s) upon which the consumer will be charged
or billed, and the deadline (by date or frequency) by which the consumer must
act in order to stop any charges; or

iii.
Any other fact material to consumers, such as any material restrictions,
limitations, or conditions of the product or service, or any material aspect of
its performance, efficacy, nature, or central characteristics.

b.
Respondents, their officers, agents, servants, employees, and attorneys who have
actual notice of this Consent Order, whether acting directly or indirectly, in
connection with the advertising, marketing, promotion, offering for sale, sale,
or performance of any Credit-Related Product:

i.
Before enrolling any consumer in a Credit-Related Product with a Negative Option
feature, Respondents must obtain the express informed consent from the consumer,
which consists of:



                        10                                

--------------------------------------------------------------------------------





1.
For all Internet offers: a check box on the final order page that consumers must
affirmatively check to select the Negative Option feature (i.e., it cannot be
pre-checked), and which clearly and conspicuously states that the consumer
agrees to be billed for the product unless the consumer cancels before the trial
period expires;

2.
Immediately adjacent to the affirmative selection checkbox, Respondents must
clearly and conspicuously disclose: (i) if applicable, the amount the consumer
will be charged on a recurring (e.g., monthly) basis if the product or service
is not cancelled before the expiration of the trial period; and (ii) the date
when the trial period expires and the amount the consumer will be billed; and

3.
The disclosure must not contain any information related to the benefits of the
product.



ii.
Within a reasonable time period after the Effective Date as set forth in the
Compliance Plan, must provide a simple mechanism for a consumer to immediately
cancel the purchase of any Credit-Related Product, and stop billing and
collecting payments for any recurring charge for any good or service. The
mechanism must not be difficult, costly, confusing, or time consuming, and must,
at a minimum, be substantially similar to the mechanism(s) the consumer used to
initiate the purchase of any Credit-Related Product;

iii.
For all oral offers for a Credit-Related Product, in addition to disclosing the
information identified in Subsections (a)(i)-(iii), and prior to obtaining any
billing information from a consumer, obtain affirmative and unambiguous oral
confirmation that the consumer:



1.
Consents to authorizing payment for such goods or services; and

2.
Understands the specific steps the consumer must take to prevent further
charges.

c.
Respondents, their officers, agents, servants, employees, and attorneys who have
actual notice of this Consent Order, whether acting directly or indirectly, in
connection with the advertising, marketing, promotion, offering for sale, sale,
or performance of Credit-Related Products, including



                        11                                

--------------------------------------------------------------------------------





through textual, oral or audible communications, or communications disseminated
through audible means or interactive media including, but not limited to,
internet advertisement, must take the following actions when offering or
providing a VantageScore credit score to consumers:
i.
Clearly and prominently disclose the nature of the credit score offered in each
communication containing the offer and, for internet offers, on at least one
page of the order process.

ii.
Ensure that the disclosure clearly and prominently discloses or substantially
states the following:

1.
Like other credit scores offered to consumers, the credit score Respondent is
selling is not likely to be the same score used by lenders or other commercial
users for credit decisions; and

2.
There are various types of credit scores, and lenders use a variety of different
types of credit scores to make lending decisions;

iii.
For written communications, including for internet offers, ensure that the
disclosure contains a label in font size double that of the disclosure that
says: “What You Need to Know.”

d.
Respondents, their officers, agents, servants, employees, and attorneys who have
actual notice of this Consent Order, whether acting directly or indirectly, must
take the following actions:

i.
Further develop and implement comprehensive policies and procedures for
improving communication with consumers regarding Credit-Related Products,
including, but not limited to, communications about the nature of the credit
score, pricing structure, , and any other material terms, including:

1.
Regularly collecting, reviewing, and assessing key performance metrics, such as
Consumer Complaints (both those it receives directly as well as those it
receives through other channels such as the CFPB and State Attorneys General
Offices, among



                        12                                

--------------------------------------------------------------------------------





other complaint avenues) and cancellation rates, for evidence of consumer
confusion regarding the products and services it offers to consumers;
2.
Regularly collecting, reviewing, and assessing empirical data regarding consumer
perceptions of Respondents’ advertising with regard to the nature of the credit
score, the pricing structure, the effective cost of the product or service, and
any other material terms; and

3.
Regularly reviewing and assessing advertisements to determine what
modifications, if any, need to be made to the advertisements to improve consumer
understanding of Credit-Related Products in light of empirical evidence.



VI
Compliance Plan


IT IS FURTHER ORDERED that:
41.
Within 90 days of the Effective Date, Respondents must submit to the Assistant
Deputy for Consumer Reporting for review and determination of non-objection a
comprehensive compliance plan designed to ensure that Respondents’ advertising
practices comply with all applicable Federal consumer financial laws and the
terms of this Consent Order (Compliance Plan). The Compliance Plan must include,
at a minimum:

a.
Detailed steps for addressing each action required by Section V of this Consent
Order; and

b.
Specific timeframes and deadlines for implementation of the steps described
above.

42.
The Assistant Deputy for Consumer Reporting will have the discretion to make a
determination of non-objection to the Compliance Plan or direct Respondents to
revise it. If the Assistant Deputy for Consumer Reporting directs Respondents to
revise the Compliance Plan, the Respondents must make the revisions and resubmit
the Compliance Plan to the Assistant Deputy for Consumer Reporting within 30
days.



                        13                                

--------------------------------------------------------------------------------





43.
After receiving notification that the Assistant Deputy for Consumer Reporting
has made a determination of non-objection to the Compliance Plan, Respondents
must implement and adhere to the steps, recommendations, deadlines, and
timeframes outlined in the Compliance Plan.



VII
Role of the Board


IT IS FURTHER ORDERED that:


44.
The Board, or a duly authorized committee thereof, must review all submissions
(including plans, reports, programs, policies, and procedures) required by this
Consent Order prior to submission to the Bureau.

45.
Although this Consent Order requires Respondents to submit certain documents for
the review or non-objection by the Assistant Deputy for Consumer Reporting, the
Board will have the ultimate responsibility for proper and sound management of
Respondents and for ensuring that Respondents comply with Federal consumer
financial law and this Consent Order.

46.
In each instance that this Consent Order requires the Board to ensure adherence
to, or perform certain obligations of Respondents, the Board, or a duly
authorized committee thereof, must:

a.
Authorize whatever actions are necessary for Respondents to fully comply with
the Consent Order;

b.
Require timely reporting by management to the Board, or a duly authorized
committee thereof, on the status of compliance obligations; and

c.
Require timely and appropriate corrective action to remedy any material
non-compliance with any failures to comply with Board directives related to this
Section.















                        14                                

--------------------------------------------------------------------------------





VIII
Order to Pay Redress
IT IS FURTHER ORDERED that:
47.
Within 10 days of the Effective Date, Respondents must reserve or deposit into a
segregated deposit account $13,930,000 for the purpose of providing redress to
Affected Consumers.

48.
Within 90 days of the Effective Date, Respondents must submit to the Assistant
Deputy for Consumer Reporting for review and non-objection a comprehensive
written plan for providing redress consistent with this Consent Order (Redress
Plan). The Assistant Deputy for Consumer Reporting will have the discretion to
make a determination of non-objection to the Redress Plan or direct Respondents
to revise it. If the Assistant Deputy for Consumer Reporting directs Respondents
to revise the Redress Plan, Respondents must make the revisions and resubmit the
Redress Plan to the Assistant Deputy for Consumer Reporting within 30 days.
After receiving notification that the Assistant Deputy for Consumer Reporting
has made a determination of non-objection to the Redress Plan, Respondents must
implement and adhere to the steps, recommendations, deadlines, and timeframes
outlined in the Redress Plan.

49.
The Redress Plan must:

a.
Include a detailed description of the methodology used to determine the
population of Affected Consumers and the appropriate redress for each Affected
Consumer, the manner and form in which redress payments will be distributed to
Affected Consumers, and procedures to issue and track redress payments; Provide
that Respondent shall pay all costs associated with administering redress and
remediation as required by this section;

b.
Include the form of the letters (“Notification Letters”) and envelopes to be
sent notifying consumers of the redress payments and a description of the
process for sending the Notification Letters to consumers. Respondent must not
include in any envelope containing a Notification Letter any materials other
than the approved letter and redress checks.



                        15                                

--------------------------------------------------------------------------------





c.
Require Respondent to make reasonable attempts to obtain a current address for
any consumer whose Notification Letter is returned for any reason, using at
least the National Change of Address System, and to promptly re-mail all
returned letters to current addresses. If a redress check for any consumer is
returned to Respondent after such second mailing, or if a current mailing
address cannot be identified using the National Change of Address System,
Respondents must retain the redress amount of such consumer for a period of one
hundred and eighty (180) days from the date the check was originally mailed,
during which period such amount may be claimed by such consumer upon appropriate
proof of identity.

d.
Require Respondents to submit a Redress Plan Report to the Assistant Deputy for
Consumer Reporting with 90 days of completion of the Redress Plan. The Redress
Plan Report must include an audit and assessment of Respondents’ compliance with
the terms of the Redress Plan.

50.
After completing the Redress Plan, if the amount of the redress provided to
Affected Consumers is less than $13,930,000 within 30 days of the completion of
the Redress Plan, Respondents must pay the Bureau, by wire transfer to the
Bureau or to the Bureau’s agent, and according to the Bureau’s wiring
instructions, the difference between the amount of redress provided to Affected
Consumers and $13,930,000, so that such funds may be distributed to the U.S.
Treasury as disgorgement.

51.
Respondents may not condition the provision of any redress to any Affected
Consumer under this Order on that Affected Consumer waiving any right.



IX
Order to Pay Civil Money Penalties


IT IS FURTHER ORDERED that:
52.
Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the
violations of law described in Section IV of this Consent Order, and taking into
account the factors in 12 U.S.C. § 5565(c)(3), Respondents must pay a civil
money penalty of $3,000,000 to the Bureau.



                        16                                

--------------------------------------------------------------------------------





53.
Within 10 days of the Effective Date, Respondents must pay the civil money
penalty by wire transfer to the Bureau or to the Bureau’s agent in compliance
with the Bureau’s wiring instructions.

54.
The civil money penalty paid under this Consent Order will be deposited in the
Civil Penalty Fund of the Bureau as required by section 1017(d) of the CFPA, 12
U.S.C. § 5497(d).

55.
Respondents must treat the civil money penalty paid under this Consent Order as
a penalty paid to the government for all purposes. Regardless of how the Bureau
ultimately uses those funds, Respondents may not:

a.
Claim, assert, or apply for a tax deduction, tax credit, or any other tax
benefit for any civil money penalty paid under this Consent Order; or

b.
Seek or accept, directly or indirectly, reimbursement or indemnification from
any source, including but not limited to payment made under any insurance
policy, with regard to any civil money penalty paid under this Consent Order.

56.
To preserve the deterrent effect of the civil money penalty in any Related
Consumer Action, Respondents may not argue that Respondents are entitled to, nor
may Respondents benefit by, any offset or reduction of any compensatory monetary
remedies imposed in the Related Consumer Action because of the civil money
penalty paid in this action (Penalty Offset). If the court in any Related
Consumer Action grants such a Penalty Offset, Respondents must, within 30 days
after entry of a final order granting the Penalty Offset, notify the Bureau, and
pay the amount of the Penalty Offset to the U.S. Treasury. Such a payment will
not be considered an additional civil money penalty and will not change the
amount of the civil money penalty imposed in this action.























                        17                                

--------------------------------------------------------------------------------





X
Additional Monetary Provisions


IT IS FURTHER ORDERED that:
57.
In the event of any default on Respondents obligations to make payment under
this Consent Order, interest, computed under 28 U.S.C. § 1961, as amended, will
accrue on any outstanding amounts not paid from the date of default to the date
of payment, and will immediately become due and payable.

58.
Respondents must relinquish all dominion, control, and title to the funds paid
to the fullest extent permitted by law and no part of the funds may be returned
to Respondents.

59.
Under 31 U.S.C. § 7701, Respondents, unless they already have done so, must
furnish to the Bureau its taxpayer identifying numbers, which may be used for
purposes of collecting and reporting on any delinquent amount arising out of
this Consent Order.

60.
Within 30 days of the entry of a final judgment, consent order, or settlement in
a Related Consumer Action, Respondents must notify the Assistant Deputy for
Consumer Reporting of the final judgment, consent order, or settlement in
writing. That notification must indicate the amount of redress, if any, that
Respondents paid or are required to pay to consumers and describe the consumers
or classes of consumers to whom that redress has been or will be paid.



XI
Reporting Requirements


IT IS FURTHER ORDERED that:
61.
Respondents must notify the Bureau of any development that may affect compliance
obligations arising under this Consent Order, including but not limited to, a
dissolution, assignment, sale, merger, or other action that would result in the
emergence of a successor company; the creation or dissolution of a subsidiary,
parent, or affiliate that engages in any acts or practices subject to this
Consent Order; the filing of any bankruptcy or insolvency proceeding by or
against Respondents; or a change in



                        18                                

--------------------------------------------------------------------------------





Respondents name or address. Respondents must provide this notice, if
practicable, at least 30 days before the development, but in any case no later
than 14 days after the development.
62.
Within 7 days of the Effective Date, Respondents must designate at least one
telephone number and email, physical, and postal address as points of contact,
which the Bureau may use to communicate with Respondents.

63.
Respondents must report any change in the information required to be submitted
under Paragraph 61 at least 30 days before the change or as soon as practicable
after the learning about the change, whichever is sooner.

64.
Within 120 days of the Effective Date, and again one year after the Effective
Date, Respondents must submit to the Assistant Deputy for Consumer Reporting an
accurate written compliance progress report (Compliance Report) that has been
approved by the Board or duly authorized committee thereof, which, at a minimum:

a.
Describes in detail the manner and form in which Respondents have complied with
this Order; and

b.
Attaches a copy of each Order Acknowledgment obtained under Section XII, unless
previously submitted to the Bureau.



XII
Order Distribution and Acknowledgment


IT IS FURTHER ORDERED that:
65.
Within 30 days of the Effective Date, Respondents must deliver a copy of this
Consent Order to each of their board members and executive officers, as well as
to any managers, employees, affiliates, service providers, or other agents and
representatives who have responsibilities related to the subject matter of the
Consent Order.

66.
For five years from the Effective Date, Respondents must deliver a copy of this
Consent Order to any business entity resulting from any change in structure
referred to in Section XI, any future board members and executive officers, as
well as to any managers, employees, affiliates, service providers,



                        19                                

--------------------------------------------------------------------------------





or other agents and representatives who will have responsibilities related to
the subject matter of the Consent Order before they assume their
responsibilities.
67.
Respondents must secure a signed and dated statement acknowledging receipt of a
copy of this Consent Order, ensuring that any electronic signatures comply with
the requirements of the E-Sign Act, 15 U.S.C. § 7001 et seq., within 30 days of
delivery, from all persons receiving a copy of this Consent Order under this
Section.



XIII
Recordkeeping


IT IS FURTHER ORDERED that:
68.
Respondents must create, or if already created, must retain for at least five
years from the Effective Date, the following business records:

a.
All documents and records necessary to demonstrate full compliance with each
provision of this Consent Order, including all submissions to the Bureau.

b.
All documents and records pertaining to the Redress Plan, described in Section
VIII above.

c.
Copies of all internet (website), direct email, and print advertisements,
sufficient to demonstrate the experience of consumers on each materially
different version of each advertisement, including all order flow pages on which
Respondents, whether acting directly or indirectly, advertise, promote, market,
offer for sale, sell, or provide Credit Related Products, and any other
marketing material, including, but not limited to, sales scripts and training
materials relating to the Credit-Related Products, including any such materials
used by a third party or affiliate on behalf of Respondents;

d.
For each internet (website), direct email, print advertisement, or other
marketing material relating to Credit-Related Products: A record of the date(s)
and locations or placements where the advertisement is publicly accessible to
the extent that information is available; the number, type, and cost of all
Credit-Related Products purchased through the advertisement; and any and all



                        20                                

--------------------------------------------------------------------------------





modifications made to the advertisement, including to any disclosure(s) on the
advertisement;
e.
A record of all consumer perception assessments or testing and all documents
created pursuant to the requirements of Section VI; and

f.
For each internet (website) advertisement, the number of visits to, unique
visitors, impressions of, and clicks on the advertisement and any associated
landing and flow page(s), to the extent that information is available; and the
number of conversions, purchases of a Credit-Related Product, and consumers
acquired through the advertisement.

g.
For each individual Affected Consumer: the consumer’s name, address, phone
number, email address, amount paid, description of the Credit-Related Product
purchased, the date on which the Credit-Related Product was purchased, and, if
applicable, the date and reason consumer left the program.

h.
For each Credit-Related Product, accounting records showing the gross and net
revenues generated by the Credit-Related Product.

i.
All Consumer Complaints and refund requests (whether received directly or
indirectly, such as through a third party) relating to any Credit-Related
Product, and any responses to those complaints or requests.

j.
Respondents must make the documents identified in Paragraph 68 available to the
Bureau upon the Bureau’s request.

Respondents will retain telephonic communications with consumers in accordance
with its standard document retention policy, as set forth in the Compliance
Plan.


XIV
Notices


IT IS FURTHER ORDERED that:
69.
Unless otherwise directed in writing by the Bureau, Respondents must provide all
submissions, requests, communications, or other documents relating to this
Consent Order in writing, with the



                        21                                

--------------------------------------------------------------------------------





subject line, “In re TransUnion Interactive, Inc.; Trans Union, LLC, and;
TransUnion, File No. 2017-CFPB-0002,” and send them either:
a.
By overnight courier (not the U.S. Postal Service), as follows:

Assistant Deputy for Consumer Reporting
Consumer Financial Protection Bureau
230 South Dearborn Street
Suite 1590
Chicago, IL 60604


b.
By first-class mail to the below address and contemporaneously by email to
Enforcement_Compliance@cfpb.gov:



Assistant Deputy for Consumer Reporting
Consumer Financial Protection Bureau
230 South Dearborn Street
Suite 1590
Chicago, IL 60604




XV
Cooperation with the Bureau


70.
Respondents must cooperate fully to help the Bureau determine the identity and
location of each Affected Consumer. Respondents must provide such information in
their or their agents’ possession or control within 30 days of receiving a
written request from the Bureau.



XVI
Compliance Monitoring


IT IS FURTHER ORDERED that, to monitor Respondents’ compliance with this Consent
Order:
71.
Within 30 days of receipt of a written request from the Bureau, Respondents must
submit additional Compliance Reports or other requested information, which must
be made under penalty of perjury; provide sworn testimony; or produce documents.

72.
Respondents must permit Bureau representatives to interview any employee or
other person affiliated with Respondents who has agreed to such an interview.
The person interviewed may have counsel present.



                        22                                

--------------------------------------------------------------------------------





73.
Nothing in this Consent Order will limit the Bureau’s lawful use of civil
investigative demands under 12 C.F.R. § 1080.6 or other compulsory process.



XVII
Modifications to Non-Material Requirements


IT IS FURTHER ORDERED that:
74.
Respondents may seek a modification to non-material requirements of this Consent
Order (e.g., reasonable extensions of time and changes to reporting
requirements) by submitting a written request to the Assistant Deputy for
Consumer Reporting.

75.
The Assistant Deputy for Consumer Reporting may, in his/her discretion, modify
any non-material requirements of this Consent Order (e.g., reasonable extensions
of time and changes to reporting requirements) if he/she determines good cause
justifies the modification. Any such modification by the Assistant Deputy for
Consumer Reporting must be in writing.



XVIII
Administrative Provisions


76.
The provisions of this Consent Order do not bar, estop, or otherwise prevent the
Bureau, or any other governmental agency, from taking any other action against
Respondents, except as described in Paragraph 77.

77.
The Bureau releases and discharges Respondents from all potential liability for
law violations that the Bureau has or might have asserted based on the practices
described in Section IV of this Consent Order, to the extent such practices
occurred before the Effective Date and the Bureau knows about them as of the
Effective Date. The Bureau may use the practices described in this Consent Order
in future enforcement actions against Respondents and their affiliates,
including, without limitation, to establish a pattern or practice of violations
or the continuation of a pattern or practice of violations or to calculate the
amount of any penalty. This release does not preclude or affect any right of the
Bureau



                        23                                

--------------------------------------------------------------------------------





to determine and ensure compliance with the Consent Order, or to seek penalties
for any violations of the Consent Order.
78.
This Consent Order is intended to be, and will be construed as, a final Consent
Order issued under section 1053 of the CFPA, 12 U.S.C. § 5563, and expressly
does not form, and may not be construed to form, a contract binding the Bureau
or the United States.

79.
This Consent Order will terminate five years from the Effective Date or five
years from the most recent date that the Bureau initiates an action alleging any
violation of the Consent Order by Respondents. If such action is dismissed or
the relevant adjudicative body rules that Respondents did not violate any
provision of the Consent Order, and the dismissal or ruling is either not
appealed or upheld on appeal, then the Consent Order will terminate as though
the action had never been filed. The Consent Order will remain effective and
enforceable until such time, except to the extent that any provisions of this
Consent Order have been amended, suspended, waived, or terminated in writing by
the Bureau or its designated agent.

80.
Calculation of time limitations will run from the Effective Date and be based on
calendar days, unless otherwise noted.

81.
Should Respondents seek to transfer or assign all or part of its operations that
are subject to this Consent Order, Respondents must, as a condition of sale,
obtain the written agreement of the transferee or assignee to comply with all
applicable provisions of this Consent Order.

82.
The provisions of this Consent Order will be enforceable by the Bureau. For any
violation of this Consent Order, the Bureau may impose the maximum amount of
civil money penalties allowed under section 1055(c) of the CFPA, 12 U.S.C. §
5565(c). In connection with any attempt by the Bureau to enforce this Consent
Order in federal district court, the Bureau may serve Respondents wherever
Respondents may be found and Respondents may not contest that court’s personal
jurisdiction over Respondents.



                        24                                

--------------------------------------------------------------------------------





83.
This Consent Order and the accompanying Stipulation contain the complete
agreement between the parties. The parties have made no promises,
representations, or warranties other than what is contained in this Consent
Order and the accompanying Stipulation. This Consent Order and the accompanying
Stipulation supersede any prior oral or written communications, discussions, or
understandings.

84.
When a consumer is offered or provided a Credit-Related Product pursuant to the
Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681g or a state law regarding
credit file security freezes, Respondents will follow any applicable
requirements mandated by those laws in lieu of the requirements of Sections V
and Section XIII of this Consent Order.

85.
Nothing in this Consent Order or the accompanying Stipulation may be construed
as allowing Respondents, their Boards, officers, or employees to violate any
law, rule, or regulation.







































                        25                                

--------------------------------------------------------------------------------





IT IS SO ORDERED, this 3rd day of December, 2017.


/s/Richard Cordray
Richard Cordray
Director
Consumer Financial Protection Bureau
























































































                        26                                

--------------------------------------------------------------------------------





UNITED STATES OF AMERICA
CONSUMER FINANCIAL PROTECTION BUREAU


File No. 2017-CFPB-0002


 
   STIPULATION AND CONSENT
   TO THE ISSUANCE OF
   A CONSENT ORDER
In the matter of:
   
 
 
TransUnion Interactive, Inc., TransUnion, LLC, and TransUnion
 
 
 



The Consumer Financial Protection Bureau (Bureau) intends to initiate an
administrative proceeding against TransUnion Interactive, Inc. (TUI),
TransUnion, LLC (TULLC), and TransUnion (collectively, Respondents), under 12
U.S.C. §§ 5563 and 5565, for their deceptive and misleading advertisements for
Credit-Related Products in violation of the Consumer Financial Protection Act’s
(CFPA) prohibition on unfair, deceptive, or abusive acts or practices, 12 U.S.C.
§§ 5531, 5536.
Respondents, in the interest of compliance and resolution of the matter, and
without admitting or denying any wrongdoing, consent to the issuance of a
Consent Order substantially in the form of the one to which this Stipulation and
Consent to the Issuance of a Consent Order is attached (Consent Order), and
which is incorporated by reference.


In consideration of the above premises, Respondents agree to the following:


Jurisdiction
1.
The Bureau has jurisdiction over this matter under sections 1053 and 1055 of the
CFPA, 12 U.S.C. §§ 5563, 5565.













                        27                                

--------------------------------------------------------------------------------





Consent


2.
Respondents agree to the issuance of the Consent Order, without admitting or
denying any of the findings of fact or conclusions of law, except that
Respondents admit the facts necessary to establish the Bureau’s jurisdiction
over Respondents and the subject matter of this action.

3.
Respondents agree that the Consent Order will be deemed an “order issued with
the consent of the person concerned” under 12 U.S.C. § 5563(b)(4), and agrees
that the Order will become a final order, effective upon issuance, and will be
fully enforceable by the Bureau under 12 U.S.C. §§ 5563(d)(1) and 5565.

4.
Respondents voluntarily enter into this Stipulation and Consent to the Issuance
of a Consent Order.

5.
The Consent Order resolves only Respondents’ potential liability for law
violations that the Bureau asserted or might have asserted based on the
practices described in Section IV of the Consent Order, to the extent such
practices occurred before the Effective Date and the Bureau knows about them as
of the Effective Date. Respondents acknowledge that no promise or representation
has been made by the Bureau or any employee, agent, or representative of the
Bureau, about any liability outside of this action that may have arisen or may
arise from the facts underlying this action or immunity from any such liability.

6.
Respondents agree that the facts described in Section IV of the Consent Order
will be taken as true and be given collateral estoppel effect, without further
proof, in any proceeding before the Bureau to enforce the Consent Order, or in
any subsequent civil litigation by the Bureau to enforce the Consent Order or
its rights to any payment or monetary judgment under the Consent Order.

7.
The terms and provisions of this Stipulation and the Consent Order will be
binding upon, and inure to the benefit of, the parties hereto and their
successors in interest.

8.
Respondents agree that the Bureau may present the Consent Order to the Bureau
Director for signature and entry without further notice.





                        28                                

--------------------------------------------------------------------------------





Waivers
9.
Respondents, by consenting to this Stipulation, waives:

a.
Any right to service of the Consent Order, and agree that issuance of the
Consent Order will constitute notice to the Respondents of its terms and
conditions;

b.
Any objection to the jurisdiction of the Bureau, including, without limitation,
under section 1053 of the CFPA, 12 U.S.C. § 5563;

c.
The rights to all hearings under the statutory provisions under which the
proceeding is to be or has been instituted; the filing of proposed findings of
fact and conclusions of law; proceedings before, and a recommended decision by,
a hearing officer; all post-hearing procedures; and any other procedural right
available under section 1053 of the CFPA, 12 U.S.C. § 5563, or 12 CFR Part 1081;

d.
The right to seek any administrative or judicial review of the Consent Order;

e.
Any claim for fees, costs or expenses against the Bureau, or any of its agents
or employees, and any other governmental entity, related in any way to this
enforcement matter or the Consent Order, whether arising under common law or
under the terms of any statute, including, but not limited to the Equal Access
to Justice Act and the Small Business Regulatory Enforcement Fairness Act of
1996; for these purposes, Respondents agree that Respondents are not the
prevailing parties in this action because the parties have reached a good faith
settlement;

f.
Any other right to challenge or contest the validity of the Consent Order;

g.
Such provisions of the Bureau’s rules or other requirements of law as may be
construed to prevent any Bureau employee from participating in the preparation
of, or advising the Director as to, any order, opinion, finding of fact, or
conclusion of law to be entered in connection with this Stipulation or the
Consent Order; and

h.
Any right to claim bias or prejudgment by the Director based on the
consideration of or discussions concerning settlement of all or any part of the
proceeding.





                        29                                

--------------------------------------------------------------------------------





TransUnion Interactive, Inc.;
Trans Union, LLC, and;
TransUnion


BY:


/s/ John W. Blenke                                12/22/2016
John W. Blenke                                Date
Executive Vice President


The undersigned director of TransUnion acknowledges having read this Stipulation
and the Consent Order, and approves of Respondents entering into this
Stipulation.


/s/ James M. Peck                                12/22/2016
James M. Peck                                Date
Director, President and Chief Executive Officer, TransUnion












                        30                                